Citation Nr: 1343221	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  13-16 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a heart disability.  

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel





INTRODUCTION

The Veteran had active military service from November 1958 to February 1978. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.


REMAND

Service connection for heart disability and diabetes mellitus was denied in December 2009.  The Veteran filed a statement in October 2010 wherein he requested an "appeal".  He then provided argument with respect to his claim for heart disability.  There was no explicit reference to diabetes.  However, he did provide evidence with his "appeal" that included a June 1978 report (dated about four months after service) that listed a diagnosis diabetes mellitus.  Such would be relevant to the claim.  See 38 C.F.R. §§ 3.307, 3.309.  The Board thereby finds the October 2010 statement/appeal to be a timely notice of disagreement with December 2009 decision that denied service connection for diabetes mellitus.  38 C.F.R. § 20.201 (2013).  A statement of the case should be issued to the Veteran.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

Further, with regard to a heart disability, the Veteran argues that he had heart arrhythmias during service.  His service treatment reports show that in July 1962, he was noted to have a Grade II soft blowing apical systolic murmur.  There are no subsequent relevant findings, treatment or diagnoses.  A separation examination report is not of record.  

The RO denied the claim for service connection for heart disability in December 2009.  At that time, the earliest relevant post-service medical evidence was dated in 1991.  In addition, a July 2009 VA medical opinion was of record, which weighed against the claim.  In that opinion, a VA physician noted inter alia that the Veteran had been told that he had a heart murmur in the service in the 1960s, that during service nothing had ever been done to work up his heart murmur, and that he was first diagnosed with an episode of atrial fibrillation in June 1978 (about four months after service).  Additional treatment was not subsequently shown until the early 1990s, when he had episodes of paroxysmal atrial fibrillation, and eventually he was found to have "a brady/tachy syndrome," with placement of a pacemaker in 2000.  The examiner concluded:

We have no evidence that this problem started during his military service.  However, it was only a matter of a few months after his discharge from the service that his arrhythmias were first noted.  It is my opinion nonetheless that it is less likely than not that the Veteran's heart condition had its origin during his military service.

In October 2010, the Veteran submitted additional private medical records, dated between 1978 and 1994.  These records include a June 1978 treatment report which shows that the Veteran was found to have heart palpitations and paroxysmal tachycardia.  This report is somewhat difficult to read, in parts, but it appears to also note that he was taking one or more medications for his symptoms.  Such use of medications, if shown in June 1978, may indicate that his symptoms existed prior to that time.  In any event, this evidence is relevant to the claim, it was not of record at the time of the July 2009 VA physician's opinion, and it includes more detailed medical evidence than was of record at that time.  Under the circumstances, a remand is warranted for a supplemental etiological opinion based on a review of the complete claims file.  Boggs v. West, 11 Vet. App. 334, 344 (1998).  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should furnish the Veteran with a Statement of the Case pertaining to the issue of entitlement to service connection for diabetes mellitus.  In doing so, due consideration should be given to the evidence provided in October 2010, which suggests that diagnosis of diabetes mellitus was made within a year of the Veteran's service discharge.  This claim will not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal.

2.  Forward the claims files to the same physician who conducted the July 2009 VA opinion as to the Veteran's claim for a heart disability.  The examiner should be requested to review the claims file, including all evidence added to the file after his July 2009 opinion, and the examiner should indicate that the Veteran's C-file has been reviewed.  

All diagnosed heart disabilities should be clearly stated.  

The physician should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50% probability) that the Veteran has a heart disability that had its clinical onset during his period of service.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  If the claim for service connection for a heart disability remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  It is reiterated that this matter must be afforded expeditious treatment because it has been advanced on the docket. 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2012).  In addition, the law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


__________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  



